OPINION OF THE COURT
Per Curiam.
Respondent was admitted to the practice of law by this Court on June 25, 1992, and maintains an office in Syracuse. The Grievance Committee filed a petition charging respondent with *267acts of professional misconduct including trust account improprieties and commingling of clients’ funds with personal funds.
Respondent has admitted the allegations in the petition and expressed remorse for his misconduct.
We conclude that respondent violated the following Disciplinary Rules of the Code of Professional Responsibility:
DR 1-102 (A) (4), (8); DR 9-102 (A), (B) (1); (C) (3), (4); (D) (1); (E) (22 NYCRR 1200.3 [a] [4], [8]; 1200.46 [a], [b] [1]; [c] [3], [4]; [d] [1]; [e]).
In mitigation, we note that no client suffered a financial loss as a result of respondent’s misconduct and that respondent has corrected his bookkeeping practices. Accordingly, we conclude that respondent should be suspended for six months and until further order of the Court.
Green, J. P., Pine, Wisner, Pigott, Jr., and Callahan, JJ., concur.
Order of suspension entered.